Citation Nr: 0809659	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  96-11 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected chronic lumbosacral strain, currently rated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to August 
1991. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).

Procedural history

In a June 1992 rating decision, service connection was 
granted for lumbosacral strain effective September 1, 1991; 
a 10 percent disability rating was assigned.

In the August 1995 rating decision, a 20 percent disability 
rating was assigned effective February 21, 1995.  The 
veteran perfected an appeal as to the assignment of the 20 
percent disability rating.

In February 2002, the veteran and his spouse testified a 
videoconference hearing held before a Veterans Law Judge who 
is no longer employed at the Board.  
A transcript of that hearing has been associated with the 
veteran's claims file.

In May 2003 and November 2004, the Board remanded this claim 
for further development.  In January 2007, the Board 
afforded the veteran another hearing opportunity.  In 
February 2007, the veteran indicated that he wanted a Travel 
Board hearing.  In March 2007, the Board remanded the 
veteran's claim to schedule him for a Travel Board hearing.  
In January 2008, the veteran testified at a hearing held at 
the RO before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



Issues not on appeal

In a June 2002 decision, the Board denied service connection 
for a chronic acquired psychiatric disorder, generalized 
osteoarthritis of the hips, and a bilateral leg disorder.  
In a November 2004 decision, the Board denied increased 
ratings for bilateral hearing loss, vitiligo, and traumatic 
arthritis of the right knee, and granted a 20 percent 
disability rating for a right knee anterior cruciate 
ligament tear.  Those issues have therefore been resolved.  
See 38 C.F.R. § 20.1100 (2007).

In an October 2006 RO rating decision, service connection 
was denied for post-traumatic stress disorder (PTSD).  To 
the Board's knowledge, the veteran has not disagreed with 
that determination.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the 
VA administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued 
by VA].


REMAND

For reasons expressed immediately below, the Board believes 
that the issue on appeal must be again remanded for further 
procedural and evidentiary development.

Reasons for remand

Additional notice under the Veterans Claims Assistance Act 
of 2000 (VCAA)
 
While the RO provided notice as to as to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) in September 2006, in 
light of the subsequent United States Court of Appeals for 
Veterans Claims (the Court) decision in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008), more 
detailed notice must be provided.  

The Court in Vazquez-Flores held that a notice letter must 
inform the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity and the effect that worsening has on 
the claimant's employment and daily life.  The September 
2006 notice letter - and the earlier August 2003 and January 
2005 VCAA letters - did not satisfy that requirement.  Also, 
the veteran is rated under a Diagnostic Code which requires 
specific measurements as to limitation of lumbar spine 
motion.  The notice letters did not provide at least general 
notice of that requirement.

VA examination

At the January 2008 hearing, the veteran testified that his 
lumbar spine disability has worsened over the last year or 
two.  See Transcript, page 11.  The veteran also said that 
he last underwent X-rays of the lumbar spine about a year 
ago.  See id. at 10.  The veteran, however, underwent X-rays 
of the lumbar spine at his June 2007 VA examination.  
Therefore, it appears that the veteran is alleging that his 
service-connected lumbar spine disability has worsened since 
the date of the June 2007 VA examination.  Moreover, the 
report of the June 2007 VA examination reflects diagnoses of 
arthritis and degenerative disc disease of the lumbar spine 
with radiculopathy of the left lower extremity.  It is 
unclear whether symptomatology from such disorders is 
attributable to the service-connected lumbar spine 
disability.  

Under the circumstances here presented, the Board believes 
that a medical examination is necessary.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a 
new VA examination where there is evidence that the 
condition has worsened since the last examination].

The Board notes that in its November 2004 remand it directed 
the RO to arrange for a VA examination with very extensive 
instructions for the examiner.  The Board has determined 
that the examination instructions should be limited to those 
in the relevant action paragraph below.



VA medical records

The veteran testified that he continues to receive treatment 
at the VA Medical Center in El Paso, Texas.  See the hearing 
transcript, pages 3-5.  The last request from that facility 
was completed in October 2006.  Additional records from that 
facility should be obtained.

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VCAA notice pursuant to Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. Jan. 30, 2008) should be furnished 
to the veteran, with a copy to his 
representative.

2.  VBA should attempt to obtain records 
pertaining to the veteran from the El 
Paso, Texas VAMC from October 2006 to 
the present.  Any treatment records so 
obtained should be associated with the 
veteran's claims file. 

3.  VBA must arrange for the veteran to 
undergo a physical examination to 
determine the nature of his service-
connected lumbar spine disability.  The 
examiner should determine whether the 
veteran's arthritis of the lumbar spine 
and degenerative disc disease of the 
lower extremities with radiculopathy of 
the left lower extremity are a part of 
his service-connected lumbar spine 
disability, originally diagnosed as 
lumbosacral strain.  The report of the 
physical examination should be 
associated with the veteran's VA claims 
folder.

4.  After the development requested 
above has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should then review the 
record and readjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case 
(SSOC) should be prepared.  The veteran 
and his representative should be 
provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

